Citation Nr: 0504471	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a stomach condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island denying the veteran's claim for service 
connection for a stomach condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

The Board notes that upon enlistment physical examination, 
the veteran reported a history of stomach problems.  Service 
medical records reflect the veteran's report of stomach 
complaints in April 1967.  Records of treatment subsequent to 
service indicate that the veteran suffers from gastritis and 
gastroesophageal reflux disease.  The veteran received a VA 
examination in April 2002.  Although a diagnosis was made, 
the examiner did not provide an opinion regarding the 
etiology of the veteran's gastritis and gastroesophageal 
reflux disease.  The Board therefore concludes that an 
additional examination should be conducted prior to appellate 
review of the veteran's case.

In light of the above discussion, this case is REMANDED for 
the following actions to be performed in sequential order:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a stomach 
condition.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the claimed 
stomach condition.  All indicated tests 
and studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to any currently 
present stomach condition: 

Is it at least as likely as not that 
a stomach condition was present in 
service and if so, did the condition 
clearly and unmistakably exist prior 
to the veteran's entrance onto 
active duty?  

With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the condition 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present stomach condition which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
condition is etiologically related 
to the veteran's military service?

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




